DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final amendment filed on 2/4/2021 with AFCP2.0 request has been entered. The applicant has amended the claims 1, 2, 8, 13, 18 and 27. Claims 1-2, 4-19, 24 and 26-27 are pending.

Response to Arguments
Applicant’s arguments filed on 2/04/2021 with respect to the rejection of amended independent claims 1 and 18 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1-2, 4-19, 24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1, 11, 12 and 18 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an apparatus for collection of incident radiation emitted from a moving radiation source, the 

Claims 2, 4-10, 13-17, 19, 24 and 26-27 are allowable for depending on independent claim 1, 11, 12 or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872